Mr. Chief Justice QuiñoNes
delivered the opinion of the •court.
*384This is an appeal taken by Attorney Luis Freyre Barbosa on behalf of José Garrido Taboada from a decision of the Registrar of Property of this capital, refusing to admit to record a deed of sale.
By public deed executed in this city before Herminio Díaz Navarro, an attorney and notary of the same, on July 13, 1906, Agustín Musa y Marcano, as marshal of the municipal court of this city, executed a deed of sale in favor of Joso Garrido Taboada, of a house situated in the town of Bio Pie-dras, which had been attached by the said marshal in proceedings in execution of final judgment rendered in a civil a<3tio„n prosecuted in the said municipal court of this city by José Garrido Taboada against the Estates of Bárbara Torres and of her. husband, Vicente Melchor Bos, former owners of said house, for the recovery of a sum of money. By this judgment the defendant estates were adjudged to pay the plaintiff the sum claimed, with interest and costs, the house attached having been offered at public sale, and no bidder appearing it was awarded to the creditor, José Garrido To-boada, in payment of his claim, with interest and costs.
Upon presentation of said deed for record in the registry of property of this city the registrar refused such record on the ground set forth in the decision placed at the foot of said deed, which reads as follows:
‘ ‘ The .record of this deed is refused, because the house is recorded in the name of Barbara Torres, the former wife of Vicente Melchor Ros, and because it was awarded in proceedings against the estate of the debtor and of the said Melchor Eos, without its having previously been recorded in favor of the respective estates, according to the dates of the death of the decedents, and a cautionary notice has been entered to have effect during the legal period, at folio 101, volume 7, of Eío Piedras, estate 323, record letter A, in which notice mention is made, as curable defects, of the contradiction appearing in the document between the dates of the will and the death of Bárbara Torres, and that the names of the persons constituting the estates of said lady and Vicente Melchor are omitted. San Juan Bautista de Puerto Eico, December 14, 1906.”
*385The grounds of the decision appealed from áre. accepted.
The decision of the registrar of property of this city is affirmed, and the docnments presented are ordered to be returned to him, with a copy of this decision, for the proper purposes.

Affirmed.

Justices Hernández, Figueras, MacLeary and Wolf concurred.